DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “regularizing, by the device and using a Gaussian mixed model (GMM), the LSTM based on the generated semantic meaning of the sequence of feature vectors, wherein the regularizing the LSTM comprises classifying, by the GMM, labeled parts of the feature vectors based on minimizing a softmax cross entropy loss between predicted probabilities and true labels, and minimizing a negative log likelihood of the GMM.”
At best, Yuan (US 20200335095) teaches in ¶97-99 the process 600 receives and encodes sample text into a sample intent vector, and processes the sample intent vector in parallel with a Gaussian noise vector using an LSTM model that has been parameterized to adjust the effects of the Gaussian noise vector elements on the elements of the sample intent vector. The process 600 iteratively generates and validates candidate intent vectors within a feedback loop that adjusts the LSTM parameters until a high-quality (close proximity/minimal distance) final IRM vector results.
At best, Gao (US 20210020161) teaches in ¶265 a negative log-likelihood between the output probability distribution, and the trained speaker vector 113 as the measure of loss may be used during the training of the speaker adaptation module 104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669